 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FIRST CAPITAL ESTATE INVESTMENTS, LLC, :
a California Limited Liability Company,

 

 

 

 

Plaintiff,

Vv.

ORDER
SDDCO BROKERAGE ADVISORS, LLC,

18-CV-2013 (JGK) (KNF)
Defendant.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

The Court directed the defendant to file its application for reasonable attorney’s fees. See
Docket Entry No. 66. The defendant filed a letter, dated January 23, 2020, styled “Motion
Seeking Reasonable Attorney’s Fees.” Docket Entry No. 72. The defendant failed to comply
with Local Civil Rule 7.1 of this court; thus, its application, improperly made by letter, Docket
Entry No. 72, is denied, without prejudice.

Dated: New York, New York
February 21, 2020 SO ORDERED:
/ Ltr “A rad Ly tf

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

 
